DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2022 has been entered.

Response to Arguments
Examiner acknowledges the receipt of the Applicant’s Amendment dated November 23, 2022. Applicant amended claims 24, 29, 34, 39, 44, 49, 54, 67, and 68. Claims 1-26, 29, 34, 39, 44, 49, 54, and 59-79 are pending with claims 2-13, 17-19, 21, 23, 25, 26, and 59-64 previously withdrawn.
Applicant's arguments have been considered and are persuasive as previously discussed during the interview conducted on November 15, 2022. Upon further search and consideration, the claims are rejected under 35 U.S.C. 103 as discussed below in view of the new grounds of rejection over Sugai (U.S. Publication 2010/0157039) as necessitated by the amendment. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14-16, 20, 22, and 65-79 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (U.S. Publication 2009/0289200) and in further view of Sugai (U.S. Publication 2010/0157039) and Frangioni (U.S. Publication 2010/0262017).
As to Claim 1, Ishii discloses a system (110) in [0156] and Fig. 1 for spectral visualization in a light deficient environment, the system comprising:
an image sensor (117) in [0158] comprising a pixel array “pixels” in [0165] and [0177] that detects electromagnetic radiation;
a lens assembly (115, 116) in [0158] comprising an optical element corresponding to the image sensor;
an image signal processing controller (170) in [0156]; 
an illumination source (130, 150) in [0156] comprising a plurality of emitters (151) in [0159] and (131) in [0161] that each emit a sub-spectrum comprising a waveband, wherein each of the plurality of emitters is independently activated to emit a pulse “pulse” in [0233] of electromagnetic radiation; and
a waveguide carrying light guide (112) in [0157] from the proximal end to the distal end of the scope unit with optics (111) in [0157] and (115) in [0158] comprising a collection region (115) in [0158], wherein the collection region receives the electromagnetic radiation emitted by each of the plurality of emitters, and wherein the waveguide transmits the electromagnetic radiation to a distal tip of an endoscope (110) in [0156];
wherein the plurality of emitters of the illumination source comprises:
	a visible source (150) in [0156];
		a first spectral emitter that pulses of electromagnetic radiation within a waveband from about 500 nm to about 540 nm “longer than or equal to 410 nm and shorter than or equal to 700 nm” in [0159];
		a second spectral emitter that pulses of electromagnetic radiation within a waveband from about 540 nm to about 640 nm “longer than or equal to 410 nm and shorter than or equal to 700 nm” in [0159]; and
		 a third spectral emitter that pulses of electromagnetic radiation within a waveband from about 540 nm to about 900 nm to about 1000 nm “IR light (infrared rays) or the like” in [0095] being included in illumination light.
However, Ishii does not specifically disclose distinct emitters for different wavelengths. Sugai teaches in the related field of endoscopy wherein a light source “light source” in [0013] has multiple emitters (20R, 20G, 20B) in [0031] and Fig. 1 for infrared and fluorescent imaging in [0039] and [0041] in combination with alternating white light in [0040]. Frangioni teaches in the related field of endoscopy wherein the near-infrared wavelengths between 700 nm and 1000 nm are generally understood as useful for fluorescence imaging in [0025] and [0085] and Fig. 2 based on tissue absorption and an exemplary light source (502) in [0098] having a plurality of emitters. It would have been obvious to one of ordinary skill in the art at the time of invention to provide additional emitters for individual control as taught by Sugai and Frangioni in order to fulfill the same function of providing multiple imaging modes as disclosed by Ishii such that the waveband for each of the of the first spectral emitter, the second spectral emitter, and the third spectral emitter is selected to elicit a spectral response from a tissue to identify a tissue structure..
As to Claim 15, Ishii discloses the system of claim 1, wherein the pixel array detects the electromagnetic radiation to generate an exposure frame “color ordinary image” in [0164] in response to the illumination source pulsing the pulse of electromagnetic radiation.
As to Claim 16, Ishii discloses the system of claim 15, wherein the exposure frame is assigned a visible color; wherein the visible color is 8-bit (RGB signals in [0164] being 8-bit color representation) or 16-bit or n-bit (“liquid crystal displays” and “CRT monitors” in [0164] displaying 8-bit, 16-bit, or n-bit color).
As to Claim 19, Ishii discloses the system of claim 1, wherein the illumination source generates one or more pulses of electromagnetic radiation using one or more laser emitters (131) in [0161].
As to Claim 20, Ishii discloses the system of claim 19, wherein the pixel array detects the electromagnetic radiation to generate an exposure frame “color ordinary image” in [0164] in response to each pulse of the plurality of pulses of electromagnetic radiation emitted by the light source.
As to Claim 22, Ishii discloses the system of claim 20, wherein the pixel array detects the electromagnetic radiation to generate a plurality of exposure frames “color ordinary image” in [0164]  being generated a plurality of times during normal operation, and wherein two or more of the plurality of exposure frames are combined and displayed to a user as an overlay image “superimposed image data” in [0166] comprising color image data and spectral imaging data.
As to Claim 65, Ishii discloses the system of claim 1, wherein the pixel array detects the electromagnetic radiation to generate a spectral exposure frame “fluorescent image” in [0165]-[0166] in response to the illumination source emitting a pulse of electromagnetic radiation.
As to Claim 66, Ishii discloses the system of claim 1, wherein the pixel array detects the electromagnetic radiation to generate a spectral exposure frame “fluorescent image” in [0165]-[0166] comprising spectral imaging data “spectral data” in [0165]-[0166], and wherein the spectral exposure frame is provided to a corresponding system (182, 184) in [0197] configured to determine a location of a tissue structure based on the spectral exposure frame (spectral imaging known to identify tissue structures as described in [0018] when upon being superimposed provides location information as described in [0197]), and wherein the location of the tissue structure is received by the system and overlaid on a display (11) in [0164] and [0197].
As to Claim 67, Ishii discloses the system of claim 1, wherein the pixel array detects the electromagnetic radiation to generate a spectral exposure frame “fluorescent image” in [0165]-[0166] comprising spectral imaging data “spectral data” in [0165]-[0166] in response to the illumination source actuating one or more of a plurality of spectral emitters, and wherein the plurality of spectral emitters comprises:
the first spectral emitter that pulses the electromagnetic radiation within the waveband from about 500 nm to about 540 nm “longer than or equal to 410 nm and shorter than or equal to 700 nm” in [0159];
the second spectral emitter that pulses the electromagnetic radiation within the waveband from about 540 nm to about 640 nm “longer than or equal to 410 nm and shorter than or equal to 700 nm” in [0159]; and
the third spectral emitter that pulses the electromagnetic radiation within the waveband from about 900 nm to about 1000 nm “IR light (infrared rays) or the like” in [0095] being included in illumination light.
As to Claim 68, Ishii discloses the system of claim 67, wherein the plurality of spectral emitters each emit a waveband of electromagnetic radiation that is tuned for eliciting a spectral response from a tissue structure as described in [0186]-[0187], and Frangioni teaches that the visible source can be a light emitting diode (LED) in [0098], such that it would have been obvious to one of ordinary skill in the art at the time of invention to provide the visible source of Ishii as an LED as taught by Frangioni such that it would be configured to pulse white light for color visualization of a scene and fulfill the same function with predictable results.
As to Claim 69, Ishii discloses the system of claim 67, wherein the illumination source pulses each of the plurality of spectral emitters in a pulsing sequence as shown in Fig. 10, and wherein the pixel array detects the electromagnetic radiation to generate a plurality of spectral exposure frames that correspond with the pulsing sequence.
As to Claim 70, Ishii discloses the system of claim 69, wherein the pulsing sequence further comprises a visible wavelength of electromagnetic radiation, and wherein the pixel array detects the electromagnetic radiation to generate a color exposure frame “color ordinary image” in [0164] in response to the illumination source pulsing the visible wavelength of electromagnetic radiation as shown in Figs. 9 and 10.
As to Claim 71, Ishii discloses the system of claim 70, wherein the color exposure frame is combined with one or more of the plurality of spectral exposure frames to generate an overly frame “superimposed image data” in [0166] comprising color imaging data and spectral imaging data.
As to Claim 72, Ishii discloses the system of claim 71, wherein the overlay frame is rendered on a display and identifies a location of a tissue structure within a scene, and wherein the location of the tissue structure is determined based on the one or more of the plurality of spectral exposure frames as described in [0186]-[0187].
As to Claim 73, Ishii discloses the system of claim 67, wherein the image signal processing controller is configured to provide the spectral exposure frame to a corresponding system that identifies a tissue structure within a scene based on data from the spectral exposure frame as described in [0186]-[0187].
As to Claim 74, Ishii discloses the system of claim 67, wherein the image signal processing controller is configured to provide the spectral exposure frame to a corresponding system that determines a location of a tissue structure within a scene based on data from the spectral exposure frame as described in [0186]-[0187].
As to Claims 75-79 in particular, Ishii discloses a pulsing sequence in Figs. 9 and 10. As noted above, Sugai teaches multiple emitters (20R, 20G, 20B) in [0031] and Fig. 1 as well as infrared and fluorescent imaging in [0039] and [0041] in combination with alternating white light in [0040]. This illumination is pulsed in a sequence as shown in Figs. 4A and 4B. It would have been obvious to one of ordinary skill in the art at the time of invention to provide additional emitters for individual control as taught by Sugai in order to fulfill the same function of providing multiple imaging modes as disclosed by Ishii.

Claims 24, 29, 34, 39, 44, 49, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii, Sugai, and Frangioni, and in further view of Jaffe et al. (U.S. Publication 2013/0188383, hereinafter “Jaffe”).
As to Claim 24 in particular, Ishii discloses the system of claim 1, wherein the plurality of emitters of the illumination source further comprises a spectral emitter (131) in [0161] that pulses electromagnetic radiation within a waveband from about 425 nm to about 475 nm “longer than or equal to 410 nm and shorter than or equal to 700 nm” in [0159].
As to Claim 29 in particular, Ishii discloses the system of claim 1, wherein the plurality of emitters of the illumination source further comprises a spectral emitter (131) in [0161] that pulses electromagnetic radiation within a waveband from about 520 nm to about 545nm “longer than or equal to 410 nm and shorter than or equal to 700 nm” in [0159].
As to Claim 34 in particular, Ishii discloses the system of claim 1, wherein the plurality of emitters of the illumination source further comprises a spectral emitter (131) in [0161] that pulses electromagnetic radiation within a waveband from about 625 nm to about 645 nm “longer than or equal to 410 nm and shorter than or equal to 700 nm” in [0159].
As to Claim 39 in particular, Ishii discloses the system of claim 1, wherein the plurality of emitters of the illumination source further comprises a spectral emitter (131) in [0161] that pulses electromagnetic radiation within a waveband from about 760 nm to about 795nm “IR light (infrared rays) or the like” in [0095] being included in illumination light.
As to Claim 44 in particular, Ishii discloses the system of claim 1, wherein the plurality of emitters of the illumination source further comprises a spectral emitter (131) in [0161] that pulses electromagnetic radiation within a waveband from about 795 nm to about 815 nm “IR light (infrared rays) or the like” in [0095] being included in illumination light.
As to Claim 49 in particular, Ishii discloses the system of claim 1, wherein the plurality of emitters of the illumination source further comprises a spectral emitter (131) in [0161] that pulses electromagnetic radiation within a waveband from about 370 nm to about 420 nm “longer than or equal to 410 nm and shorter than or equal to 700 nm” in [0159].
As to Claim 54 in particular, Ishii discloses the system of claim 1, wherein the plurality of emitters of the illumination source further comprises a spectral emitter (131) in [0161] that pulses electromagnetic radiation within a waveband from about 600 nm to about 670 nm “longer than or equal to 410 nm and shorter than or equal to 700 nm” in [0159].
As to Claims 24, 29, 34, 39, 44, 49, and 54, Ishii does not specifically disclose a fourth spectral emitter. Jaffe teaches in the related field of endoscopy in [0076], [0090], [0096], [0120], and ]0120] that the plurality of emitters of an illumination source comprises a fourth spectral emitter in [0103] and a fourth LED in Claim 1. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the illumination source of Ishii with additional spectral emitters (e.g. a fourth as taught by Jaffe) as needed in order to fulfill the same function of spectral illumination with predictable results as desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 20160022126, 20150030542, 20110270092, and 20090118578 are cited to show similar imaging means in the infrared wavelength band.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795





/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795